DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Angelico (US 20200230336 A1) in view of Foo et al. (US 20100194755 A1).
	Regarding claims 1 and 11, Angelico discloses an apparatus for controlling a measurement device (Abstract; para. 0067, 0080) by assisting a user (e.g., clinician 108 in Fig. 1) in selecting a specific position on a waveform of a measured signal (para. 0032-0033, 0049-0052), and a method for practicing the apparatus, comprising: a display (para. 0025; also see 110 in Fig. 1, 804 in Fig. 8) for displaying a signal waveform of a measured signal (para. 0006, 0033, 0044); an input device for receiving a first input (e.g., by touching the display at a point on the waveform) for specifying a first coarse position on the signal waveform in the displayed signal waveform (para. 0049: “a clinician may select a portion of the waveform … to launch the teaching graphic 420…”; see also the operation 610 in Fig. 6); and a processing device (Fig. 8) for identifying one or more predetermined 35events (“Auto-PEEP”, “peak inspiratory flow, flow pattern, air trapping (indicated by end expiratory flow less than zero), peak expiratory flow, inspiratory time (T.sub.I), and expiratory time (T.sub.E)”) in a preset area with respect to the first position and a location within the first coarse position of the waveform in which each of the identified one or more predetermined event is located (para. 0038: by inherency, while identifying one or more predetermined 35events and launching the new window that provides the capture of the waveform associated with the detected anomaly, the processing device must also identify “a location”, e.g., the location of the captured portion of the waveform for a period of two breaths surrounding or including the anomaly, within the first coarse position of the waveform in which each of the identified one or more predetermined event is located; para. 0046: “Additionally, an indicator 426 identifying the detected anomaly (in this case, air trapping) on the waveform may be provided” also reads on “a location within the first coarse position of the waveform in which each of the identified one or more predetermined event is located”) after the first input has been received by the input device (para. 0049-0052); wherein the display is configured to display the identified one or more predetermined events (para. 0038, 0046, 0050-0052); 
	Angelico does not mention explicitly: the input device is configured to receive a second input for selecting one of the displayed identified one or more predetermined events; and wherein the processing device further display a selection of a second position on the waveform corresponding to the position of the selected displayed identified event.
	Foo teaches an apparatus for assisting a user in identifying/selecting a specific position on a waveform of a measured signal (Abstract; para. 0003), comprising: a display (201 in Figs. 2-5) for displaying a signal waveform of a measured signal (para. 0030-0031); an input device (para. 0066) for receiving a first input for specifying a first coarse position on the signal waveform in the displayed signal waveform (Fig. 6, STEP 620); wherein the display is configured to display a portion of the signal waveform corresponding to the specified/selected first coarse position (Fig. 6, STEP 625, 630); the input device is configured to receive a second input for selecting a second (fine) position on the waveform within the portion of the signal waveform corresponding to the specified/selected first coarse position (Fig. 6; para. 0076: “The STEPS 620-630 can be repeated to find a particular point of interest in the rendered signals”); and wherein the display is configured to display a selection of a second position on the waveform corresponding to the position of the selected displayed second (fine) position (para. 0076; para. 0074: “At STEP 630, the different portion of the sampled-points, including the selected sampled-point, is displayed”; see also para. 0017).
	Since Angelico and Foo are in the same field of endeavor and Foo teaches the general application of disclosed invention (para. 0085), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Angelico to arrive the claimed invention by applying Foo’s teaching of repeatedly identifying/selecting a display-point on a rendered signal to select one of the displayed identified one or more predetermined events in Angelico’s waveform, as an intended use of the Foo invention. Doing so would allow the user to repeat the steps of zooming into another area so as to find a particular point of interest quickly, reliably, and accurately (Foo, para. 0022). It has been held that a mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	  Regarding claims 2 and 12, Angelico does not but Foo teaches: a processing device is configured to determine a second position in the dis10played signal waveform, wherein the second position relates to a position of the waveform selected by the second input (para. 0076, 0074). As such, the combination of Angelico and Foo renders the claimed invention obvious.
	Regarding claims 3 and 13, the combination of Angelico and Foo renders the claimed invention obvious (see discussion for claims 1-2 and 11-12 above).
	Regarding claims 4 and 14, Angelico discloses: wherein a size of the preset 20area is adjustable (para. 0052). 
	 Regarding claims 5 and 15, Angelico discloses: wherein the predetermined events are identified in a preset area of the signal waveform before the first position, behind the first position, 25above the first position and/or below the first position (para. 0038).
	Regarding claims 6 and 16, Angelico discloses: wherein the predetermined events comprise at least one of a rising edge, a falling edge, a signal increasing or decreasing a predetermined level 30or a peak value, a number of one or more predetermined values (para. 0050; Figs. 4a-4c).  
	Regarding claims 7 and 17, Angelico discloses: wherein the processing device is configured to identify similar events in a single signal 35waveform (para. 0050).  
	Regarding claims 8 and 18, Angelico discloses: P48976-US28wherein the processing device is configured to identify similar events in a plurality of different signal waveforms (para. 0032: “While collecting data, the ventilator 102 may analyze and/or graph the data, as a function of time or another parameter (e.g., volume), to determine one or more waveforms. These waveforms may be used by the clinician 108 in determining potential adjustments or changes to settings of the ventilator 102 in order to optimize treatment”; by inherency, the processing device of Angelico is applicable to identify similar events in different signal waveforms associated with a plurality of different patients or the same patient; see para. 0028-0030, 0033).  	Regarding claims 9 and 19, Angelico discloses: wherein the processing device is configured to identify multiple different predetermined events in the single signal waveform (para. 0050).  
	Regarding claims 10 and 20, Angelico discloses: 10a measurement device for analyzing the measured signal based on a determined position (e.g., para. 0051: “The supplemental text 422 may contain links to external sources of information, patient data collected at the time of an anomaly, suggestions for mitigating or remedying a potential issue, statistical analysis for matching the anomaly with the potential issue, a confidence interval, a list of multiple potential issues, a description of one or more potential issues, or any other text or image that may be helpful to educate the clinician regarding a potential problem or problems associated with a detected anomaly”).
	Angelico does not mention explicitly: said determined position is the determined second position. However, it is clear that the combination of Angelico and Foo is applicable to generate any determined position of interest on the waveform, including a second determined position. As such, Angelico in view of Foo renders the claimed invention obvious.
Response to Arguments
4.	Applicant's arguments received 11/10/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857          

/TOAN M LE/Primary Examiner, Art Unit 2857